                 Case 19-10953-CSS                  Doc 624          Filed 03/19/20          Page 1 of 12



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                               )   Chapter 11
                                                                      )
                            1
 KG Winddown, Inc.                                                    )   Case No. 19-10953 (CSS)
                                                                      )
                                          Debtors.                    )   (Jointly Administered)
                                                                      )
                                                                      )   Ref Docket Nos. 608-611

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On February 24, 2020, I caused to be served the:

     a. “Certification of Counsel Regarding Debtors’ Motion for Entry of an Order (I)
        Dismissing the Chapter 11 Cases; (II) Authorizing the Abandonment of Certain Property;
        (III) Authorizing the Rejection of Contracts and Leases; (IV) Authorizing the Dissolution
        of the Debtors; (V) Terminating Claims and Noticing Services; and (VI) Granting
        Related Relief,” dated February 24, 2020 [Docket No. 608], (the “COC re: Ch. 11
        Dismissal Order”),

     b. “Certification of No Objection Regarding Debtors’ Fourth Omnibus Objection (Non-
        Substantive) to Certain Claims (Amended and Late Filed),” dated February 24, 2020
        [Docket No. 609], (the “CNO re: Omni 4”),

     c. “Certification of No Objection Regarding Debtors’ Fifth Omnibus Objection
        (Substantive) to Claims that have Already Been Satisfied by the Debtors,” dated February
        24, 2020 [Docket No. 610]; (the “CNO re: Omni 5”), and




1 The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc. (f/k/a
Kona Grill, Inc.) (6690); KGRH Wind Down, Inc. (f/k/a Kona Restaurant Holdings, Inc.) (6703); KGS Wind Down, Inc. (f/k/a
Kona Sushi, Inc.) (4253); KGM Wind Down, Inc. (f/k/a Kona Macadamia, Inc.) (2438); KGTR Wind Down, Inc. (f/k/a Kona
Texas Restaurants, Inc.) (4089); KGIH Wind Down, Inc. (f/k/a Kona Grill International Holdings, Inc.) (1841); KGB Wind
Down, Inc. (f/k/a Kona Baltimore, Inc.) (9163); KGI Wind Down, Inc. (f/k/a Kona Grill International, Inc.) (7911); and KGPR
Wind Down, Inc. (f/k/a Kona Grill Puerto Rico, Inc.) (7641).



                                                               -1-
                Case 19-10953-CSS         Doc 624         Filed 03/19/20    Page 2 of 12



       d. “Certification of No Objection Regarding Debtors’ Motion for an Order Pursuant to
          Bankruptcy Code Sections 105 & 363 and Bankruptcy Rule 9019 for Order Approving
          Settlement Agreement and Mutual Release Between Kona Grill, Inc. and Blue Cross and
          Blue Shield of Arizona, Inc. Resolving Disputes Regarding Administration of Kona Grill,
          Inc.’s Self-Insured Employee Benefit Plan,” dated February 24, 2020 [Docket No. 611],
          (the “CNO re Debtors’ Motion”),

by causing true and correct copies to be:

   i.     COC re: Ch. 11 Dismissal Order, CNO re: Omni 4, CNO re: Omni 5, and the CNO re
          Debtors’ Motion, to be enclosed securely in separate postage pre-paid envelopes and
          delivered via first class mail to those parties listed on the annexed Exhibit A,

 ii.      COC re: Ch. 11 Dismissal Order, CNO re: Omni 4, CNO re: Omni 5, and the CNO re
          Debtors’ Motion, to be delivered via electronic mail to those parties listed on the annexed
          Exhibit B.

 iii.     CNO re: Omni 4, to be enclosed securely in separate postage pre-paid envelopes and
          delivered via first class mail to those parties listed on the annexed Exhibit C, and

 iv.      CNO re: Omni 5, to be enclosed securely in separate postage pre-paid envelopes and
          delivered via first class mail to those parties listed on the annexed Exhibit D.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                       /s/ Wing Chan
                                                                       Wing Chan
 Sworn to before me this
 28th day of February, 2020
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021




                                                    -2-

T:\CLIENTS\KONAGR\AFFIDAVITS\COC TO DISMISS, CNO 4TH, CNO 5TH, CNO DEBTORS MOTION_DI 608-
611_AFF_02.24.20.DOCX
Case 19-10953-CSS   Doc 624   Filed 03/19/20   Page 3 of 12




                    EXHIBIT A
                                                   KONA GRILL, INC.
                           Case 19-10953-CSS        Doc 624 Filed 03/19/20
                                                     Service List
                                                                                     Page 4 of 12

Claim Name                                Address Information
AMERICAN EXPRESS TRAVEL RELATED           C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO, INC.
ARTURO GONZALEZ MARTIN, ESQ               (COUNSEL FOR BALLESTER HERMANOS, INC.) PO BOX 193377 SAN JUAN PR 00919-3377
BALLESTER HERMANOS, INC.                  PO BOX 364548 SAN JUAN PR 00936-4548
BERDON, YOUNG & MARGOLIS, P.C.            (COUNSEL FOR KONA MACADAMIA INC.) ATTN: STUART A. MARGOLIS, ESQ. 350 ORANGE
                                          STREET, 2ND FLOOR NEW HAVEN CT 06511
BEWLEY, LASSLEBEN & MILLER, LLP           (COUNSEL FOR THE IRVINE COMPANY, LLC ATTN: ERNIE ZACHARY PARK 13215 E. PENN
                                          ST., SUITE 510 WHITTIER CA 90602
BUCHALTER,   A PROFESSIONAL CORPORATION   (COUNSEL FOR WILLIE ITULE PRODUCE, INC.) ATTN: NANCY K SWIFT 16435 NORTH
                                          SCOTTSDALE ROAD, SUITE 440 SCOTTSDALE AZ 85254-1754
BUCHANAN INGERSOLL & ROONEY PC            (COUNSEL FOR KEY BANK NATIONAL ASSOCIATION) ATTN: MARY CALOWAY, ESQ. 919 NORTH
                                          MARKET STREET, SUITE 990 WILMINGTON DE 19801
CBL & ASSOCIATES MANAGEMENT, INC.         2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
CONNOLLY GALLAGHER LLP                    (COUNSEL FOR RPAI OAK BROOK PROMENADE, LLC) ATTN: KAREN C. BIFFERATO,
                                          ESQ/KELLY M. CONLAN, ESQ 1201 NORTH MARKET STREET 20TH FLOOR WILMINGTON DE
                                          19801
COOLSPRINGS MALL, LLC                     2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
EDWARD DON & COMPANY                      ATTN: JOHN FAHEY 9801 ADAM DON PARKWAY WOODRIDGE IL 60517
EDWARD DON & COMPANY                      3501 PLANO PKWY THE COLONY TX 75056-5245
FOLEY HOAG LLP                            (COUNSEL FOR KGA) ATTN: WILLIAM F. GRAY JR., ALISON D. BAUER 1310 AVENUE OF
                                          THE AMERICAS NEW YORK NY 10019
GE CAPITAL FRANCHISE FINANCE              C/O THE CORPORATION TRUST COMPANY CORPORATION TRUST CENTER 1209 ORANGE STREET
CORPORATION                               WILMINGTON DE 19801
GE CAPITAL FRANCHISE FINANCE              17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              8377 E HARTFORD DR STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              C/O DILIGENZ, INC. 6500 HARBOR HEIGHTS PKWY STE 400 MOKILTRO WA 98275
CORPORATION
JFC INTERNATIONAL, INC.                   ATTN: MR. HIDETAKA IINUMA LOS ANGELES CA 90040
KEYBANK NATIONAL ASSOCIATION              127 PUBLIC SQUARE CLEVELAND OH 44114
KEYBANK NATIONAL ASSOCIATION              ATTN: MICHAEL A. AXEL, ESQ ASSISTANT GENERAL COUNSEL & SENIOR VICE PRESIDENT
                                          127 PUBLIC SQUARE SECOND FLOOR CLEVELAND OH 44114-1396
KEYBANK NATIONAL ASSOCIATION              ATTN CARIE BECKER 4910 TIEDEMAN RD BROOKLYN OH 44144
KOHNER, MANN & KAILAS, S.C.               (COUNSEL FOR ECOLAB INC.) ATTN: SAMUEL C. WISOTZKEY WASHINGTON BUILDING
                                          BARNABAS BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI
                                          53212-1059
LAW OFFICE OF SUSAN E. KAUFMAN, LLC       (COUNSEL FOR TAUBMAN LANDLORDS) ATTN: SUSAN E. KAUFMAN, ESQUIRE 919 N. MARKET
                                          STREET, SUITE 460 WILMINGTON DE 19801
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    (COUNSEL FOR MONTGOMERY COUNTY AND HARRIS COUNTY) ATTN: JOHN P DILLMAN PO BOX
                                          3064 HOUSTON TX 77253-3064
OFFICE OF THE UNITED STATES TRUSTEE       REGION 3 ATTN: LINDA J. CASEY, ESQ. UNITED STATES DEPARTMENT OF JUSTICE J.
                                          CALEB BOGGS FEDERAL BUILDING 844 N. KING STREET, SUITE 2207, LOCKBOX 35
                                          WILMINGTON DE 19801
PEPPER HAMILTON LLP                       (COUNSEL FOR KGA) ATTN: EVELYN J. MELTZER HERCULES PLAZA, SUITE 5100 1313 N.
                                          MARKET STREET WILMINGTON DE 198991709
SINGER & LEVICK, P.C.                     (COUNSEL FOR RED DEVELOPMENT, LLC) ATTN: MICHELLE E SHRIRO, ESQ 16200 ADDISON
                                          ROAD, SUITE 140 ADDISON TX 75001
STATE OF OHIO                             ATTN: DAVE YOST OHIO ATTORNEY GENERAL COLLECTIONS ENFORCEMENT, TOLEDO REGIONAL
                                          OFFICE ONE GOVERNMENT CENTER, SUITE 1240 TOLEDO OH 43604-2261
TN DEPT OF REVENUE                        C/OTN ATTORNEY GENERAL'S OFFICE, BANKRUPTCY DIVISN PO BOX 20207 NASHVILLE TN
                                          37202-0207
TRACY FORTMAN                             C/O ROBERT R. HOPPER & ASSOCIATES, LLC ATTN: JASON JURAN 333 S. 7TH STREET,


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                               KONA GRILL, INC.
                          Case 19-10953-CSS     Doc 624 Filed 03/19/20
                                                 Service List
                                                                              Page 5 of 12

Claim Name                            Address Information
TRACY FORTMAN                         SUITE 2450, MINNEAPOLIS MN 55402
TRUE WORLDS FOODS, LLC,               ATTN: DANIEL GRAY 24 LINK DRIVE ROCKLEIGH NJ 07647
WASHINGTON PRIME GROUP, INC.          ATTN: STEPHEN E. IFEDUBA 180 WEST BROAD STREET COLUMBUS OH 43215
WELLS FARGO                           ATTN ANGELA LAWRENCE 100 W WASHINGTON ST 25TH FL PHOENIX AZ 85003
ZIONS FIRST NATIONAL BANK             ATTN RHETT ANDERSON 1 S MAIN ST STE 1400 SALT LAKE CITY UT 84133-1109




                               Total Creditor count 34




Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 2
Case 19-10953-CSS   Doc 624   Filed 03/19/20   Page 6 of 12




                    EXHIBIT B
        Case 19-10953-CSS    Doc 624     Filed 03/19/20    Page 7 of 12

                KG Winddown, Inc. – Case No. 19-10953 (CSS)
                    Electronic Mail Master Service List

               NAME                                       EMAIL
BROOKFIELD PROPERTY REIT INC -
ATTN: KRISTEN N. PATE                  bk@brookfieldpropertiesretail.com
TAUBMAN LANDLORDS - ATTN:
ANDREW S. CONWAY                       aconway@taubman.com
FROST BROWN TODD, LLC - ATTN:
RONALD E. GOLD, A.J. WEBB              rgold@fbtlaw.com; awebb@fbtlaw.com
BEXAR COUNTY (LINEBARGER
GOGGAN BLAIR & SAMPSON, LLP) -
ATTN: DON STECKER                      sanantonio.bankruptcy@publicans.com
TAUBMAN LANDLORDS - ATTN:
SUSAN E. KAUFMAN                       skaufman@skaufmanlaw.com
LINNEBARGER GOGGAN BLAIR &
SAMPSON, LLP (COUNSEL FOR
TARRANT COUNTY AND DALLAS
COUNTY)                                dallas.bankruptcy@publicans.com
PACHULSKI STANG ZIEHL & JONES
LLC (COUNSEL TO THE DEBTORS) -
ATTN: JAMES E. O'NEILL                 jo'neill@pszjlaw.com
SIMON PROPERTY GROUP, LP - ATTN:
RONALD M. TUCKER                       rtucker@simon.com
MONZACK MERSKY McLAUGHLIN
AND BROWDER PA (COUNSEL FOR
INTERNATIONAL ENVIRONMENTAL
AND WASTE MANAGMENT)
ATTN: BRIAN j MCLAUGHLIN ESQ           bmclaughlin@monlaw.com
POLSINELLI PC (COUNSEL FOR
GORDON FOOD SERVICE) ATTN:
CHRISTOPHER A WARD                     cward@polsinelli.com
ICE MILLER LLP (COUNSEL FOR
GORDON FOOD SERVICE) ATTN:
JASON M. TORF                          jason.torf@icemiller.com
BALLARAD SPAHR LLP (COUNSEL
FOR THE LANDLORD CREDITORS)
ATTN: LESLIE C HEILMAN,ESQ.,            heilmanl@ballardspahr.com;
LAUREL D. ROGLEN, ESQ.; DUSTIN P.      roglenl@ballardspahr.com,
BRANCH ESQP                            branchd@ballardspahr.com
MISSOURI DEPARTMENT OF REVENUE
-ATTN: STEVEN A. GINTHER               deecf@dor.mo.gov
AUSTRIA LEGAL, LLC (COUNSEL FOR
WILLISTON HOLDING CO) ATTN:
MATTHEW P. AUSTIRA                     maustria@austriallc.com
GRAY PLANT MOOTY ( COUNSEL FOR
WILLISTON HOLDING CO) ATTN:
PHILLIP W.BOHL                         phillip.bohl@gpmlaw.com
        Case 19-10953-CSS   Doc 624     Filed 03/19/20    Page 8 of 12

               KG Winddown, Inc. – Case No. 19-10953 (CSS)
                   Electronic Mail Master Service List

KILPATRICK TOWNSEND &
STOCKTON LLP (COUNSEL FOR BEN
E. KEITH CO) ATTN: DAVID M.
POSNER,                               dposner@kilpatricktownsend.com;
 ESQ., KELLY MOYNIHAND, ESQ.          kmoynihan@kilpatricktownsend.com
JASON A. STARKS, ASSISTANT
COUNTY ATTORNEY (COUNSEL FOR
TRAVIS COUNTY)                        jason.starks@traviscountytx.gov
BAYARD, P.A. (COUNSEL TO UCC)         jalberto@bayardlaw.com;
ATTN: JUSTIN R. ALBERTO, ERIN R.      efay@bayardlaw.com;
FAY, GREGORY J. FLASSER               gflasser@bayardlaw.com
KELLEY DRYE & WARREN LLP              kdwbankruptcydepartment@kelleydrye.com;
(COUNSEL TO UCC) ATTN: JAMES S.       jcarr@kelleydrye.com;
CARR, JASON R. ADAMS, LAUREN S.       jadams@kelleydrye.com;
SCHLUSSEL                             lschlussel@kelleydrye.com
MARICOPA COUNTY ATTORNEY’S
OFFICE CIVIL SERVICES DIVISION,
(MARICOPA COUNTY TREASURER)
ATTN: PETER MUTHIG                    muthigk@mcao.maricopa.gov
SPECTOR & JOHNSON, PLLC
(COUNSEL FOR 3 WATERWAY
HOLDINGS, LLC), ATTN: HOWWARD
MARC SPECTOR                          hspector@spectorjohnson.com
K. KEITH MCALLISTER ATTORNEY AT
LAW (COUNSEL FOR JFC
INTERNATIONAL INC.) ATTN: K.
KEITH MCALLISTER, ESQ.                kkmecfactivity@gmail.com
COLE SCHOTZ P.C. (COUNSE FOR JFC
INTERNATIONAL INC.) ATTN:
PATRICK. J REILLY ESQ                 preilley@coleschotz.com
POLSINELLI PC (COUNSEL FOR
NORTHAPRK PARTNERS, LCP) ATTN:
BRENNA A. DOLPHIN, ESQ/               bdolphin@polsinelli.com;
JAMES H. BILLINGSLEY, ESQ             jbillingsley@polsinelli.com
CLEAR CREEK INDEPENDENT
SCHOOL DISTRICT, CITY OF
HOUSTON,
THE WOODLANDS METRO CENTER
MUNICIPAL UTILITY DISTRICT
AND THE WOODLANDS ROAD
UTILITY DISTRICT #1                   osonik@pbfcm.com
Case 19-10953-CSS   Doc 624   Filed 03/19/20   Page 9 of 12




                    EXHIBIT C
                                                KONA GRILL, INC.
                          Case 19-10953-CSS     Doc 624 Filed 03/19/20
                                                  Service List
                                                                               Page 10 of 12

Claim Name                             Address Information
ARAMARK UNIFORM & CAREER APPAREL LLC   F/K/A ARAMARK UNIFORM & CAREER APPAREL C/O HAWLEY TROXELL ATTN SHEILA SCHWAGER
                                       PO BOX 1617 BOISE ID 83701
RED HAWK, A ADT COMPANY                RED HAWK FIRE & SECURITY 7700 GULF FREEWAY HOUSTON TX 77017
THOMAS & COMPANY                       1 VANTAGE WAY, STE A105 NASHVILLE TN 37228




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 19-10953-CSS   Doc 624   Filed 03/19/20   Page 11 of 12




                    EXHIBIT D
                                                  KONA GRILL, INC.
                        Case 19-10953-CSS         Doc 624 Filed 03/19/20
                                                    Service List
                                                                                   Page 12 of 12

Claim Name                               Address Information
ARAMARK UNIFORM & CAREER APPAREL LLC     C/O HAWLEY TROXELL ENNIS & HAWLEY LLP ATTN SHEILA R SCHWAGER PO BOX 1617 BOISE
                                         ID 83701
CITY AND COUNTY OF DENVER/TREASURY       ATTN SPECIALIZED AUDIT SUPPORT TEAM 201 W COLFAX AVE, DEPT 1001 DENVER CO
                                         80202
CITY OF HOUSTON                          C/O MICHAEL J DARLOW 1235 N LOOP WEST, STE 600 HOUSTON TX 77008
CLEAR CREEK ISD                          C/O CARL O SANDIN 1235 N LOOP WEST, STE 600 HOUSTON TX 77008
GREY FOREST UTILITIES                    PO BOX 258 HELOTES TX 78023
JOHNSON CONTROLS SECURITY SOLUTIONS LLC 10405 CROSSPOINT BLVD INDIANAPOLIS IN 46256
OHIO BUREAU OF WORKERS' COMPENSATION     JILL A WITHWORTH 30 W SPRING ST, 26TH FL COLUMBUS OH 43215
OHIO BUREAU OF WORKERS' COMPENSATION     PO BOX 15567 COLUMBUS OH 43215-0567
SARASOTA COUNTY TAX COLLECTOR            101 S WASHINGTON BLVD SARASOTA FL 34236
THE WOODLANDS METRO CENTER MUD           C/O MICHAEL J DARLOW 1235 N LOOP WEST, STE 600 HOUSTON TX 77008
THE WOODLANDS ROAD UTILITY DISTRICT #1   C/O MICHAEL J DARLOW 1235 N LOOP WEST, STE 600 HOUSTON TX 77008




                                 Total Creditor count 11




Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 1
